Citation Nr: 1514218	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for allergic rhinitis.

2.  Service connection for temporomandibular joint syndrome (TMJ).

3.  Service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1988 to June 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In December 2012, a statement of the case (SOC) was sent with respect to the issues on appeal, followed by a substantive appeal in January 2013 and certification of the appeal to the Board in March 2013.  In July 2013, a statement by the Veteran and copies of some of the Veteran's service treatment records were received by VA.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In July 2013, the Board received additional evidence from the Veteran which was not considered by the AOJ.  Specifically, a statement by the Veteran and copies of some of the Veteran's service treatment records were submitted in July 2013, after the December 2012 SOC.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the substantive appeal with respect to the issues on appeal was received on January 29, 2013; accordingly, the new 38 U.S.C. § 7105(e) is not applicable to this case.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2014).  Under 38 C.F.R. § 20.1304(c) (2014), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  

In this case, this procedural right of initial AOJ review has not been waived by the appellant, and the new pertinent evidence does not guarantee that any of the benefits sought on appeal may be fully allowed on appeal without such referral.  Id.  In this case the Veteran has not waived initial AOJ review of the evidence received after the December 2012 SOC.  For these reasons, the Veteran's appeal for a higher (compensable) initial disability rating for allergic rhinitis, as well as for service connection for TMJ and bilateral hearing loss, will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a supplemental SOC (SSOC).

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the claims file since the December 2012 SOC that pertains to the claims or issues on appeal.  After undertaking any additional development which may be necessary, readjudicate the claims to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and representative should be furnished a SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




